UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7666


RONALD A. DENNIS,

                  Plaintiff - Appellant,

             v.

D.M. VAUGHN, Warden; L. THOMPSON, Institutional Physician;
LIEUTENANT     STOKES,     Supervisor;    SERGEANT    PHARREL,
Transportation    Officer;   OFFICER   GRIER,   Transportation
Officer; OFFICER THORTON, Transportation Officer; STEPHEN
HAVARD, Chief Physician; FRED SCHILLING, Health Services
Director,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00712-LO-TRJ)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronald A. Dennis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald A. Dennis appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2006).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Dennis v. Vaughn, No. 1:08-cv-00712-LO-

TRJ   (E.D.    Va.   filed   July   28   &   entered    July    30,    2008).      We

dispense      with   oral    argument    because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2